Title: To Thomas Jefferson from George Hammond, 5 July 1792
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 5th July 1792.

I have the honor of submitting to your consideration copies of certain papers, which I have received from Canada. They contain information that some persons, acting under the authority of the State of Vermont, have attempted to exercise legal jurisdiction within districts now occupied by the King’s troops, and have committed acts of violence on the persons and property of British Subjects residing under the protection of his Majesty’s garrisons.
At this period, when the grounds of the subsisting differences between our respective countries are become the subjects of serious and temperate discussion, I cannot but entertain the strongest confidence that the general government of the United States will entirely disapprove of the violent conduct observed by the State of Vermont upon this occasion, and will in consequence thereof adopt such measures as may be best calculated to prevent a repetition of it in future. I have the honor to be, with sentiments of the most perfect consideration, Sir, Your most obedient, humble servant,

Geo. Hammond

